J-S17017-18
J-S17018-18
J-S17019-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 PATRICIA R. GRAY                     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                    Appellant         :
                                      :
                                      :
              v.                      :
                                      :
                                      :
 GWENDOLYN L. JACKSON AND             :   No. 2923 EDA 2017
 BROWN'S SUPER STORES, INC.           :
 D/B/A SHOPRITE OF PARKSIDE           :

              Appeal from the Order Entered August 9, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): August Term, 2000, No. 02040

   PATRICIA R. JACKSON GRAY           :   IN THE SUPERIOR COURT OF
   A/K/A PATRICIA GRAY AND T.         :        PENNSYLVANIA
   BARRY GRAY                         :
                                      :
                                      :
               v.                     :
                                      :
                                      :
   GWENDOLYN L. JACKSON AND           :   No. 2927 EDA 2017
   BROWN'S SUPER STORES, INC.         :
   D/B/A SHOPRITE OF PARKSIDE         :
                                      :
                                      :
   APPEAL OF: PATRICIA R. GRAY        :

              Appeal from the Order Entered August 9, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                No(s): September Term, 2009, No. 03174


   PATRICIA JACKSON GRAY A/K/A        :   IN THE SUPERIOR COURT OF
   PATRICIA GRAY                      :        PENNSYLVANIA
                                      :
                                      :
               v.                     :
                                      :
J-S17017-18
J-S17018-18
J-S17019-18



                                               :
    GWENDOLYN L. JACKSON,                      :
    BROWN'S SUPER STORES, INC.                 :   No. 2928 EDA 2017
    D/B/A SHOPRITE OF PARKSIDE                 :
                                               :
                                               :
    APPEAL OF: PATRICIA R. GRAY                :

               Appeal from the Order Entered August 9, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                    No(s): March Term, 2014, No. 03768

BEFORE: BENDER, P.J.E., LAZARUS, J., and KUNSELMAN, J.

MEMORANDUM BY LAZARUS, J.:                                FILED APRIL 13, 2018

       Patricia R. Gray, pro se, appeals from the orders, entered in the Court

of Common Pleas of Philadelphia County, setting aside writs of execution and

interrogatories in attachment and dissolving any attachments existing by

virtue of those writs.1 Upon review, we quash the appeals as moot.

       These appeals stem from Gray’s efforts to collect judgments she

obtained against her sister, Gwendolyn Jackson, as a result of various

lawsuits. In May 2017, Jackson reached a settlement in her own slip-and-fall

lawsuit against Brown’s Super Stores (Brown’s) in the amount of $215,000.00.

In June 2017, when Gray learned that Jackson had settled her action, she filed

praecipes for writs of execution against Brown’s in five of the cases in which
____________________________________________


1These are three appeals from three separate orders entered in three separate
case numbers. Because they all involve the same factual and legal issues, we
have, sua sponte, consolidated the appeals for purposes of disposition. See
Pa.R.A.P. 513.



                                           -2-
J-S17017-18
J-S17018-18
J-S17019-18



she possessed judgments against Jackson.2 Gray did not file for writs against

Brown’s insurers.

        Brown’s, whose insurer was contractually obligated to pay the

settlement proceeds to Jackson’s attorneys, filed petitions to set aside the

writs of execution filed against it, because it was not actually in possession of

any funds owed to Jackson. Brown’s wanted its insurer to be able to release

the settlement funds to Jackson’s attorneys in order to complete the

settlement process, but averred that “[t]he existence of the Writ(s) of

Execution have . . . interjected uncertainty and concern on the part of all

parties as to the proper manner of concluding the settlement of the slip and

fall case.” Brown’s Super Stores, Inc.’s Petition to Set Aside Writ of Execution

and Dissolve Attachment (Case No. 000802040), 6/13/17, at ¶ 20. Gray filed

answers and supplemental answers to Brown’s petitions.           Three of those

petitions – those at issue in the instant appeals – were assigned to the

Honorable Daniel J. Anders for disposition.

        Judge Anders held oral argument on August 9, 2017, at which Gray

appeared and was heard.           After argument, the court issued three orders

setting aside the writs and dissolving any associated attachments. Gray did



____________________________________________


2   Gray had previously filed a writ against Brown’s in a sixth case.




                                           -3-
J-S17017-18
J-S17018-18
J-S17019-18



not request the court stay the effect of its orders pending appeal.3 On August

11, 2017, Brown’s insurer delivered the settlement proceeds of Jackson’s slip-

and-fall case to Jackson’s attorneys, pursuant to the settlement agreement

reached by the parties in that matter. Jackson’s attorneys advised Gray of

this fact via amended answers to interrogatories in aid of attachment dated

August 24, 2017.4

       On September 2, 2017, Gray filed three separate notices of appeal as

to the orders entered by Judge Anders on August 9, 2017. On October 11,

2017, Brown’s filed with this Court motions to quash each of Gray’s appeals

for mootness. These motions were denied without prejudice to Brown’s right

to raise the issue again in its appellate briefs.   Judge Anders issued his

Pa.R.A.P. 1925(a) opinions on December 11, 2017, in which he recommended

that the appeals be quashed for mootness. Brown’s has again raised the issue

of mootness in its appellee’s briefs. Gray does not address the mootness issue

in her briefs.




____________________________________________


3  The day after Judge Anders issued his orders setting aside the writs in the
three cases before him, Gray voluntarily withdrew the remaining writs she had
filed.
4 Gray had also filed for writs of execution against Jackson’s attorneys. Gray

voluntarily withdrew those writs the day after Judge Anders entered his orders
setting aside the writs in the instant matters.

                                           -4-
J-S17017-18
J-S17018-18
J-S17019-18



       An issue before a court is moot if, in ruling upon the issue, the court

cannot enter an order that has any legal force or effect.           Rivera v.

Pennsylvania Dept. of Corrections, 837 A.2d 525, 527 (Pa. Super. 2003).

       The cases presenting mootness problems involve litigants who
       clearly had standing to sue at the outset of the litigation. The
       problems arise from events occurring after the lawsuit has gotten
       under way—changes in the facts or in the law—which allegedly
       deprive the litigant of the necessary stake in the outcome.

In re Gross, 382 A.2d 116, 119 (Pa. 1978). Generally, an actual claim or

controversy must be present at all stages of the judicial process for the case

to be actionable or reviewable. J.S. v. Whetzel, 860 A.2d 1112, 1118 (Pa.

Super. 2004). If events occur to eliminate the claim or controversy at any

stage in the process, the case becomes moot. Id.

       Here, Gray filed for writs of execution against Brown’s in an effort to

attach settlement proceeds that were owed by Brown’s, through its insurer,

to Jackson. After the trial court set aside the writs of execution, but before

Gray filed her appeals, Brown’s insurer, pursuant to the settlement between

Brown’s and Jackson, forwarded the balance5 of the settlement funds to

Jackson’s attorneys. Accordingly, Brown’s has fully satisfied its obligation to

Jackson and is not in possession of any funds owed or belonging to Jackson.

Reinstatement of the writs would not bring the proceeds back into Brown’s or
____________________________________________


5 The insurer had previously paid out a small portion of the settlement
proceeds to the Centers for Medicare and Medicaid Services (“CMS”) to satisfy
a Medicare lien.

                                           -5-
J-S17017-18
J-S17018-18
J-S17019-18



its insurer’s possession; any claim Gray may have had against Brown’s has

been eliminated. See id. Thus, as no orders this Court could enter would

have any legal force or effect, Rivera, supra, we are compelled to quash

these appeals.

     Appeals quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/18




                                  -6-